Title: From Alexander Hamilton to Otho H. Williams, 1 November 1792
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentNovember 1st. 1792
Sir

The Post of to day brought me your letter of the 29th of October, which I immediately communicated to the President, and hasten to make known to you his consent to your undertaking the voyage recommended to you. It is not doubted that due care will previously be taken to secure the proper management of the public business in your absence.
My most sincere and cordial wishes for the restoration of your health will accompany you.
With great consideration & esteem   I remain Sir   Your obed servant

Alex Hamilton
Otho H Williams Esqr

